IN THE
                                TENTH COURT OF APPEALS

                                         No. 10-15-00134-CR

THE STATE OF TEXAS,
                                                                           Appellant
v.

JENNIFER RENEE JONES,
                                                                           Appellee



                            From the County Court at Law No. 1
                                 McLennan County, Texas
                               Trial Court No. 2014-2710-CR2


                                      ABATEMENT ORDER


        On August 6, 2015, this Court received a “Motion to Withdraw as Attorney” and

a “Motion for Substitution of Attorneys” filed by attorney Walter M. Reaves Jr. and joined

by attorney Guy Cox.1 In these motions, Reaves indicates that he wishes to substitute for

Cox who has been representing appellee as appointed counsel.




        1  Reaves has also filed a motion for extension of time to file “Appellant’s brief.” Notwithstanding
the fact that Jennifer Renee Jones is the appellee in this matter, at this time, we take no action on the motion
for extension of time or any other motion in the case.
        The appointment of counsel of an indigent defendant is under the sole authority

of the trial court. See Enriquez v. State, 999 S.W.2d 906, 907-08 (Tex. App.—Waco 1999,

order); TEX. CODE CRIM. PROC. ANN. arts. 1.051(d)(1), 26.04(a) (West Supp. 2014); cf. Meza

v. State, 206 S.W.3d 684, 688 (Tex. Crim. App. 2006). During an appeal, the trial court

retains jurisdiction to appoint counsel for an indigent defendant. See Enriquez, 999 S.W.2d

at 908; see also Meza, 206 S.W.3d at 688.

        Accordingly, we abate this appeal to the trial court to conduct any necessary

hearings for a determination of Jones’s indigence and whether counsel should be

appointed. Any hearing should be held within 28 days of the date of this Order. The

supplemental clerk’s and reporter’s records required by the rule, if any, are ordered to be

filed within 42 days of the date of this Order.



                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed September 3, 2015
Do not publish




State v. Jones                                                                       Page 2